Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on 10/13/20, and claims priority to 62914688, filed on 10/14/19; and to 62951302, filed on 12/20/19. Neither of the provisional applications appear to provide support to the limitation in the claims of treating an ITP patient having an average plasma count from the full range of 3000/µL to 33000/µL. The effective filing and priority date of the claims is therefore 10/13/20.

Status of Claims
Claims 1, 7-10, 13, 25-28, 31-33, 35, 37, 40, and 43-54 as of 12/21/20. Claims 2-6, 11-12, 14-24, 29-30, 34, 36, 38-39, 41-42, and 55-58 have been canceled. 
Claims 1, 7-10, 13, 25-28, 31-33, 35, 37, 40, and 43-54 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Independent claims 1, 7, and 13 recite the limitation of treating an ITP human patient having an average plasma count of from 3000/µL to 33000/µL for a most recent platelet count prior to the start of the treatment period. This limitation is confusing, as the initial portion refers to an average plasma count, for a most recent platelet count. The metes and bounds of the claims are as such indefinite. Claims 8-10, 25-28, 31-33, 35, 37, 40, and 43-54 are similarly rejected for being indefinite as these claims depend from one of claims 1, 7, or 13.
For the sake of providing compact prosecution, the above mentioned limitation was interpreted as treating an ITP human patient having an average platelet count of from 3000/µL to 33000/µL for a most recent platelet count prior to the start of the treatment period. 
Claim 48 recites the method of claim 1, wherein the at least one compound is administered in combination with at least one concomitant ITP therapy. As claim 1 doesn’t recite the limitation of combination therapy, there is a lack of antecedent basis for this limitation in the claim, and the claim is indefinite. Claims 49-50 are similarly indefinite as these claims depend from claim 48. 
To overcome this rejection, it is suggested that the term “further” be added before “administered” in claim 48. 

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 13, 25, 27-28, 32-33, 35, 40, 43-50, and 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuter et. al., Blood, vol. 134, suppl. 1, p. 87, publ. 11/13/2019, cited in the IDS.
The claims are drawn to a method for treating immune thrombocytopenia (ITP) in a human patient in need thereof comprising administering to the human patient a therapeutically effective amount of (R)-2-[3-[4-amino-3-(2-fluoro-4-phenoxy-phenyl)pyrazolo[3,4-d]pyrimidin-1-yl]piperidine-1-carbonyl]-4-methyl-4-[4-(oxetan-3-yl)piperazin-1-yl]pent-2-enenitrile (PRN1008) once or twice a day for a treatment period, wherein the human patient has a history of taking at least 4 prior ITP therapies prior to the start of the treatment period, and had a splenectomy prior to the start of the treatment period. 
ITP is disclosed by Kuter as immune mediated platelet destruction and impairment of platelet production, resulting in increased risk of bleeding (Abstract). Kuter discloses PRN1008 (the same compound as recited by the instant claims) as an oral, reversible BTK inhibitor that modulates immune mediated processes in ITP, and that PRN1008 was orally administered at doses of 200 mg QD (e.g., once daily), 400 mg QD, 300 mg twice daily, and 400 mg twice daily in a Phase I/II study to adult patients (i.e. human) with relapsed or refractory ITP having had a prior splenectomy and having had 4 prior ITP therapies (see Abstract). Kuter further discloses . 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-10, 13, 28, 31-33, 40, and 43-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens et. al., WO 2014039899 A1 (publ. 3/13/2014), in view of Audia et. al., Autoimmunity Rev., vol. 16, pp. 620-632, publ. 4/17/2017.
The claims are drawn to a method for treating immune thrombocytopenia (ITP) in a human patient in need thereof comprising administering to the human patient a therapeutically effective amount of (R)-2-[3-[4-amino-3-(2-fluoro-4-phenoxy-phenyl)pyrazolo[3,4-d]pyrimidin-1-yl]piperidine-1-carbonyl]-4-methyl-4-[4-(oxetan-3-yl)piperazin-1-yl]pent-2-enenitrile (PRN1008) once or twice a day for a treatment period, wherein the human patient has a history 
Owens teaches pyrazolopyrimidine compounds as Btk inhibitors for the treatment of inflammatory and autoimmune diseases (Abstract; p. 4, lines 9-12). The pyrazolopyrimidine Btk inhibitor compounds are taught to have the following structural formula (p. 4, line 13-p. 5, line 14): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Owens exemplifies the following compound, (R)-2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)piperidine-1-carbonyl)-4-methyl-4-(4-(oxetan-3-yl)piperazin-1-yl)pent-2-enenitrile, as a Btk inhibitor (pp. 86-87, Ex. 31): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. The compound of Ex. 31 is taught to have potent Btk inhibitory activity (pp. 90-91, table of Ex. 1). Owens teaches the Btk inhibitors as described to be used for treating a patient suffering from an autoimmune disease such as idiopathic thrombocytopenia purpura (p. 22, lines 15-28; 
Owens doesn’t teach treating a human patient with ITP wherein the human patient has a history of taking at least 4 prior ITP therapies prior to the start of the treatment period; and a splenectomy prior to the start of the treatment period. 
Audia teaches ITP as an autoimmune disease characterized by a platelet count of less than 100 G/L that occurs in children and adults, with adults typically experiencing a chronic course (> 1 year) and children more often experiencing an acute course (Abstract; p. 621, 1st para of Intro). Audia teaches steroids are the first line therapy for ITP, with splenectomy a cornerstone treatment that should be considered when ITP lasts longer than one year (p. 621, 2nd para of Intro). ITP is considered refractory if the patient is at risk of or exhibits bleeding after splenectomy (p. 621, 1st para of Intro). Audia further teaches ITP should be considered a syndrome as there are multiple pathways leading to thrombocytopenia that are differently involved from one patient to another (p. 628, right col., 1st para under Concluding remarks). 

As Owens exemplifies (R)-2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)piperidine-1-carbonyl)-4-methyl-4-(4-(oxetan-3-yl)piperazin-1-yl)pent-2-enenitrile, otherwise known as PRN1008, and teaches the Btk inhibitors in the form of (E) or (Z) geometric isomers, it would have been prima facie obvious to have treated a human patient with ITP who had previously undergone a splenectomy, wherein PRN1008 is administered in the form of the (E) isomer as recited by instant claim 51, in the form of the (Z) isomer as recited by instant claim 52, or as a mixture of the (E) and (Z) isomers as recited by instant claim 53, with a reasonable expectation of success. 
Although Owens doesn’t explicitly teach achieving a platelet count of at least 50000/µL in a human patient with ITP, achieving at least 2 platelet counts of at least 50000/µL, achieving at least 2 consecutive platelet counts of at least 50000/µL, or achieving a platelet count of at least 50000/µL in at least 50% of platelet counts measured during the treatment period, as recited by instant claims 7-10; or achieving at least one platelet count of at least 50000/µL and increasing at least one platelet count by at least 20000/µL as recited by instant claim 13, it would have been prima facie obvious to one of ordinary skill in the art to have treated a human patient having ITP who has previously undergone a splenectomy comprising administering a therapeutically effective amount of PRN1008 as recited by the instant claims, for the reasons . 


Claims 27 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens et. al., WO 2014039899 A1 (publ. 3/13/2014), in view of Audia et. al., Autoimmunity Rev., vol. 16, pp. 620-632, publ. 4/17/2017 as applied to claims 1, 7-10, 13, 28, 31-33, 40, and 43-54 as discussed previously, further in view of Cuker et. al., Blood, vol. 128(12), pp. 1547-1554, publ. 2016.
The claims are drawn to a method for treating immune thrombocytopenia (ITP) in a human patient in need thereof comprising administering to the human patient a therapeutically effective amount of (R)-2-[3-[4-amino-3-(2-fluoro-4-phenoxy-phenyl)pyrazolo[3,4-d]pyrimidin-1-yl]piperidine-1-carbonyl]-4-methyl-4-[4-(oxetan-3-yl)piperazin-1-yl]pent-2-enenitrile (PRN1008) once or twice a day for a treatment period, wherein the human patient has a history 
The teachings of Owens and Audia were discussed previously, but neither teaches treating a human patient having a history of taking at least 4 prior ITP therapies prior to the start of the treatment period; or the patient has a platelet count of less than 30000/µL prior to the start of the treatment period.
Cuker teaches ITP therapy can be divided into rescue therapy, in which the objective is to significantly increase platelet counts in a patient with active hemorrhage, or maintenance therapy, with a goal to achieve a sustained platelet response while minimizing treatment associated toxicity (p. 1547, 1st para of Intro). Cuker teaches treatment of ITP patients who don’t respond to standard therapies, including corticosteroids, intravenous immunoglobulin G, anti-D therapy, or splenectomy can be challenging, especially if the thrombocytopenia is severe or if active bleeding is present (p. 1547, 2nd para of Intro; p. 1548, Table 1). Refractory ITP is defined as not responding to or relapsing after splenectomy (p. 1547, right col., 1st para). Cuker teaches ITP patients to include those having a platelet count of 20-30 * 109/L, as well as 5 * 109/L (Abstract; p. 1547, Case 1 para), which corresponds to a platelet count of 20000-30000/µL, and 5000/µL. Cuker teaches tier 1 therapies for ITP to include low dose corticosteroids, rituximab, and thrombopoietin receptor agonists such as romiplostim and eltrombopag; if the patient doesn’t respond to tier 1 therapies, participation in a clinical trial, or introduction of tier 2 agents, such as 6-mercaptopurine, azathioprine, cyclosporine A, cyclophosphamide, danazol, dapsone, mycophenolate mofetil, and vinca alkaloids, is recommended (p. 1548, right col., beginning with 1st para-p. 1550, left col., last para; p. 1550, 
It would have been prima facie obvious to have treated a human patient for ITP, wherein the patient has relapsing ITP after splenectomy, has had at least 4 prior ITP therapies, and has a platelet count of less than 30000/µL prior to the start of the treatment period comprising administering a therapeutic amount of PRN1008 or a pharmaceutical salt thereof, in consideration of the combined teachings of Owens, Audia, and Cuker. Owens teaches Btk inhibitor compounds, with (R)-2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)piperidine-1-carbonyl)-4-methyl-4-(4-(oxetan-3-yl)piperazin-1-yl)pent-2-enenitrile (PRN1008) exemplified as a Btk inhibitor, for treating autoimmune diseases such as ITP, while Audia teaches ITP can occur as a chronic or acute condition, with steroids a first line therapy, and splenectomy useful for chronic courses. Cuker teaches treatment of relapsing ITP can be challenging, and ITP patients include those subjects having a platelet count of 20000-30000/µL. Cuker further teaches treatment of relapsing ITP with tier 1 agents, such as low dose corticosteroids, rituximab, and thrombopoietin receptor agonists such as romiplostim and eltrombopag; Cuker also recommends combination dosing with tier 2 agents, such as 6-mercaptopurine, azathioprine, cyclosporine A, cyclophosphamide, danazol, dapsone, mycophenolate mofetil, and vinca alkaloids if the patient doesn’t respond to tier 1 therapies or is unable to participate in a clinical trial. As more than four different tier 1 and tier 2 therapies for ITP are taught, and it is further taught that a patient may not respond to one or more such therapies, it would have been prima facie obvious to one of ordinary skill in the art, at the time 


Information Disclosure Statement
The IDS filed on 9/14/21 has been considered. 

Conclusion
Claims 1, 7-10, 13, 25-28, 31-33, 35, 37, 40, and 43-54 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627